DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 2/15/2022 has been entered.
Allowable Subject Matter
Claims 1, 3-7 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Degaetano (US 3,739,933). Regarding claims 1 and 4-5, Degaetano discloses a cap (10 fig.1) for closing an opening of at least one container (12), the cap comprising; a mainly tubular skirt (15) that comprises a bayonet notch (marked area portion of 21 and 25) for guiding a pin (24) of a container, wherein the bayonet notch is L-shaped (see upper portion shape of 21 and 25) for providing a mainly axial relative movement of the cap relative to the container by means of a first part of the bayonet notch (part 25) and a turning of the cap relative to the container by means of a second part of the bayonet notch (upper portion of 21 after notch 25), wherein the mainly tubular skirt further comprises a first guiding rim (marked area 23) running in an axial direction and in a circumferential direction towards the bayonet notch (see shape of 23) for guiding the pin of the container into the bayonet notch (see fig.4). In combination with other claimed limitations, Degaetano and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the following novelty of the invention with regard to claim 1, “a second guiding rim is provided that runs in the axial direction and in the circumferential direction towards the bayonet notch for guiding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754